Weston C. J.
—The attempt on the part of common carriers, to limit and qualify the liability imposed upon them by the common law, although to be sustained when notice of it is clearly carried home to the knowledge of the party to be affected, is not to be favored or extended ; and courts have not unfrequently expressed their regret that it had ever been permitted. The cases cited by the counsel for the defendants, establish the doctrine, that notice to the porter, messenger, or agent, by whom the parcel or package is sent by the owner, is notice to him. But we cannot regard the post master as being the agent of the owner, within the meaning of this rule. He might, with at least equal propriety, be deemed the agent of the defendants. The Judge below was right, therefore, in declining to instruct the jury, that the knowledge of the post master was constructive notice to the plaintiff. The exceptions are accordingly overruled.

Judgment on the verdict.